—Appeal from a judgment of the Supreme Court (Hughes, J.), entered April 4, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request to participate in a prison work release program.
Assuming, arguendo, that petitioner is statutorily eligible for participation in a temporary release program from prison, we nonetheless conclude that the denial of his request was not improper. Petitioner has failed to establish that respondent’s denial violated any laws, deprived petitioner of any constitutional right or was motivated by racial bias. Moreover, in light of the serious and violent nature of petitioner’s past criminal history, we cannot conclude that denial of his request was irrational. All remaining concerns expressed by petitioner have been considered and rejected.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.